On Petition for Rehearing.
CORPMAN, J.
Counsel for appellant has filed a petition for a rehearing in which it is urged that this court is in error in affirming the judgment of the district court. The writer and all his Associates, after a careful consideration of the questions 4 involved on this appeal, for the reasons stated in the original opinion, agreed that the judgment of the trial court should be sustained. We are still of that opinion. It *17would subserve no good purpose to again review all the questions we have once decided. However, the contention is now made by appellant that under this court’s ruling in the case of Pleasant Grove City v. Lindsay, 41 Utah, 154, 125 Pac. 389, appellant’s conviction was had under a repealed ordinance.
In the Lindsay Case this court held that by the provisions of chapter 106, Sess. Laws 1911, which became effective May 9, 1911, the ordinance of Pleasant Grove City was repealed by implication, and the conviction of Lindsay in the district court of Utah County, on appeal from the municipal court of Pleasant Grove City, after the provisions of chapter 106 had become effective, was an erroneous conviction under a repealed ordinance, and therefore void.
In the case at bar the ordinance of Salina City under which appellant was tried was in full force and effect October 27, 1916, the time his conviction was had in the justice’s court of Salina City. Appellant took an appeal to the district court, and was there tried and convicted on the 27th day of February, 1917.
In the Lindsay Case this court took occasion to say:
"If, however, chapter 106 had not gone into effect until after judgment was entered in the district court, this court could not reverse upon the sole ground that the ordinance was repealed by Chapter 106, for the reason that the district court would then have been the court of last resort, and, the ordinance being in effect when the judgment was entered, the judgment could not be assailed because the ordinance was repealed after judgment” — citing 1 Lewis’ Sutherland, Stat. Const. (2d Ed.), section 286.
Therefore, conceding for argument’s sake only that the provisions of chapter 2 of the Laws of Utah of 1917 repealed the ordinances of Salina City under which appellant was tried and convicted in the justice court on October 27,1916, chapter 2 of Laws 1917 did not become effective until August 1, 1917, after appellant was convicted in the district court, and the rule contended for here by appellant has no application.
The petition for rehearing is denied.
FRICK, C. J., and MeCARTY, THURMAN, and GIDEON, JJ., concur.